Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered March 24, 1995, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years and an unconditional discharge, respectively, unanimously affirmed.
Defendant knowingly and voluntarily waived his right to appeal. The record demonstrates that defendant repeatedly and clearly indicated his understanding that he was waiving his right to appeal the instant judgment of conviction after trial in exchange for favorable sentences in connection with that judgment as well as his guilty plea under a second indictment (see, People v Mathis, 228 AD2d 179). The court was not required to “engage in any particular litany in order to satisfy itself’ of the validity of the waiver (People v Callahan, 80 NY2d 273, 283), and we find nothing unfair or coercive about the arrangement (see, People v Seaberg, 74 NY2d 1, 10). In any event, defendant’s other claims are unpreserved and without merit. Concur— Rosenberger, J. P., Williams, Andrias and Colabella, JJ.